


EXHIBIT 10.10


Summary Description of the Compensation of
Non-Employee Directors of TETRA Technologies, Inc.


On November 6, 2013, the Board of Directors elected to modify the amounts of
monthly cash retainers that were effective as of January 1, 2011, paid to
directors who are not officers or employees of TETRA Technologies, Inc.
(Non-Employee Directors), effective December 1, 2013. Directors who are also
officers or employees of TETRA Technologies, Inc. (the Company) do not receive
any compensation for duties performed as Directors.


As of December 1, 2013, Non-Employee Director other than our Chairman of the
Board, Ralph S. Cunningham, receives the following cash compensation:
•
Monthly cash retainer of $4,167.

•
Meeting fees of $1,500 for each Board meeting attended. In addition, members of
the Audit Committee, Management and Compensation Committee, and Nominating and
Corporate Governance Committee receive meeting fees of $1,500 for each committee
meeting attended. All meeting fees are payable on the date of the meeting.



As of December 1, 2013, Dr. Cunningham receives a monthly cash retainer of
$11,000. Dr. Cunningham receives no additional compensation for attending
meetings of the committees or the Board or for serving as our Chairman of the
Board. Additional annual cash retainers of $10,000 are paid to the chairmen of
the Management and Compensation Committee and the Nominating and Corporate
Governance Committee. An additional annual cash retainer of $15,000 is paid to
the chairman of the Audit Committee. All additional cash retainer amounts are
payable in quarterly installments.


Equity Compensation. On May 20, 2013, each Non-employee Director serving as of
that date, including Dr. Cunningham, received an award of 9,709 shares of
restricted stock with an aggregate grant date fair market value of $100,003.
Twenty-five percent of the shares of restricted stock so awarded vested on the
date of grant, and additional 25% portions of the award vested on August 20 and
November 20, 2013 and February 20, 2014. It is anticipated that future
compensation arrangements approved by the Board of Directors will include awards
of grants of approximately $100,000 in value of restricted stock to each
Non-employee Director on an annual basis, to be awarded on or about May 20 of
each year.
 
Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company).




